DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 8, 11-15, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yin (US 10,708,761 B1).

Regarding claim 1, Yin teaches a method performed by a user equipment (UE) in a wireless communication system (col. 6 lines 57-61, “(18) The user device 160 further includes at least one modem 165 (also referred to as a baseband or baseband processor). The modem 165 includes one or more antennas that enable the user device to communicate with the operator networks 120 wirelessly”), the method comprising: 
receiving, by a modem from an embedded universal integrated circuit card (eUICC), a first message including at least one of information related to whether eUICC functionality is supported or information related to whether multiple enabled profiles (MEPs) are supported (col. 9 lines 45-49, “When the modem 165 receives an indication that multiple enabled profiles 168 share the same eSIM chip 166 (~receiving information related to whether multiple enabled profiles (MEPs) are supported), the modem 165 may adjust scheduling of such SIM operations (e.g., SIM reset or SIM refresh) accordingly”; col. 9 line 58 - col. 10 line 4, “The modem may query each eSIM chip 166 of a user device 160 to uniquely identify each eSIM chip 166 installed or loaded into each SIM slot 167. Here, the eSIM chip 166 (or specifically, the eSIM operating system 302) may return the same identifier 308 when queried for each SIM slot 167 that has an active profile 168 of the eSIM chip 166. Because when two separate eSIM chips are present, each will have unique identifiers 308, returning the same identifier 308 for both SIM slots 167 may indicate to the modem 165 that multiple enabled profiles 168 reside on the same eSIM chip 166 (~receiving information related to whether multiple enabled profiles (MEPs) are supported) and/or indicate to the modem 165 and/or data processing hardware 161 to adjust the schedule of SIM operations (e.g., SIM reset) accordingly”); and 
opening, by the modem, at least one embedded subscriber identification module (eSIM) port based on the at least one of the information related to whether the eUICC functionality is supported or the information related to whether the MEPs are supported (col. 9 lines 45-49, “When the modem 165 receives an indication that multiple enabled profiles 168 share the same eSIM chip 166, the modem 165 may adjust scheduling of such SIM operations (e.g., SIM reset or SIM refresh) accordingly”; col. 2 lines 37 - 62“a user device that includes an embedded subscriber identification module (SIM), a baseband processor connected to the embedded SIM via two or more communication interfaces, and memory hardware in communication with the baseband processor and storing instructions that when executed by the baseband processor cause the baseband processor to perform operations. The operations include installing a first SIM profile associated with a first mobile communication service that the user subscribes to. The operations also include installing a second SIM profile associated with a second mobile communication service that the user subscribes to. The second mobile communication service is different than the first mobile communication service. The operations also include simultaneously enabling the first SIM profile (~enabling the SIM profile opens an eSIM port) to communicate with the baseband processor (~modem) via a dedicated first communication interface and the second SIM profile to communicate with the baseband processor via a dedicated second communication interface. The first communication interface connects the embedded SIM to the baseband processor (~modem), and the second communication interface also connects the embedded SIM to the baseband processor (~modem). The operations also include when using the enabled first SIM profile and the enabled second SIM profile, connecting to the first mobile communication service and the second mobile communication service simultaneously” (~simultaneous connection is performed via either multiple logical channels within a communication interface or via multiple communication interfaces each having at least one logical channel); col. 7 lines 59-61, “each logical interface 212a, 212b is a respective logical channel supported by a respective independent (~setup of logical channels is opening by the modem eSIM ports) physical interface 210. In other examples, a single multiplexed physical interface 210c (FIG. 2B) provides multiple logical interfaces 212a, 212b (FIG. 2B) (~setup of logical channels is opening by the modem eSIM ports)”).  

 	Regarding claim 2, Yin teaches the method of claim 1, 
wherein a number of the at least one eSIM port is identified based on a number of eSIM ports that is supported by the eUICC (col. 7 lines 59-61, “each logical interface 212a, 212b is a respective logical channel (~eSIM port) supported by a respective independent physical interface 210. In other examples, a single multiplexed physical interface 210c (FIG. 2B) provides multiple logical interfaces 212a, 212b (FIG. 2B)”, wherein modem communicates with eUICC via logical channels/interfaces supported by the eSIM (~eUICC)).  

Regarding claim 3, Yin teaches the method of claim 2, 
further comprising transmitting, by the modem to the eUICC, a second message including information for a port creation completion after opening the at least one eSIM port (col. 7 lines 59-61, “each logical interface 212a, 212b is a respective logical channel (~eSIM port) supported by a respective independent physical interface 210. In other examples, a single multiplexed physical interface 210c (FIG. 2B) provides multiple logical interfaces 212a, 212b (FIG. 2B)”, wherein in order for the modem to communicate with eSIM (~eUICC) via logical channels/interfaces (~ports), modem needs to let eSIM know that the logical channel/interface is available/exists/created).  

 	Regarding claim 4, Yin teaches the method of claim 3, further comprising: 
transmitting, by the modem to the eUICC, a third message indicating that the at least one eSIM port opens (modem (~baseband processor) enables SIM profiles to communicate with eSIM (~eUICC) via setup logical channels (~opening of ports) and this requires transmitting of a message that the port is open for communication between the modem and the eSIM (see col. 2 lines 37 - 62 and col. 7 lines 59-61); col. 2 lines 37 - 62, “a user device that includes an embedded subscriber identification module (SIM), a baseband processor connected to the embedded SIM via two or more communication interfaces, and memory hardware in communication with the baseband processor and storing instructions that when executed by the baseband processor cause the baseband processor to perform operations. The operations include installing a first SIM profile associated with a first mobile communication service that the user subscribes to. The operations also include installing a second SIM profile associated with a second mobile communication service that the user subscribes to. The second mobile communication service is different than the first mobile communication service. The operations also include simultaneously enabling the first SIM profile (~enabling the SIM profile opens an eSIM port) to communicate with the baseband processor (~modem) via a dedicated first communication interface and the second SIM profile to communicate with the baseband processor via a dedicated second communication interface. The first communication interface connects the embedded SIM to the baseband processor (~modem), and the second communication interface also connects the embedded SIM to the baseband processor (~modem). The operations also include when using the enabled first SIM profile and the enabled second SIM profile, connecting to the first mobile communication service and the second mobile communication service simultaneously” (~simultaneous connection is performed via either multiple logical channels within a communication interface or via multiple communication interfaces each having at least one logical channel); col. 7 lines 59-61, “each logical interface 212a, 212b is a respective logical channel supported by a respective independent (~setup of logical channels is opening by the modem eSIM ports) physical interface 210. In other examples, a single multiplexed physical interface 210c (FIG. 2B) provides multiple logical interfaces 212a, 212b (FIG. 2B) (~setup of logical channels is opening by the modem eSIM ports)”); and 
receiving, by the modem from the eUICC, a fourth message including a reply to reset, wherein the fourth message corresponds to a logical interface through which the third message is transmitted (col. 9 lines 45-49, “When the modem 165 receives an indication that multiple enabled profiles 168 share the same eSIM chip 166, the modem 165 may adjust scheduling of such SIM operations (e.g., SIM reset or SIM refresh) accordingly”, wherein a SIM reset reply/acknowledgement is sent by the eSIM/eUICC in any messaging protocol; col. 7 lines 59-61, “each logical interface 212a, 212b is a respective logical channel supported by a respective independent (~setup of logical channels is opening by the modem eSIM ports) physical interface 210. In other examples, a single multiplexed physical interface 210c (FIG. 2B) provides multiple logical interfaces 212a, 212b (FIG. 2B) (~setup of logical channels is opening by the modem eSIM ports)”).  

 	Regarding claim 5, Yin teaches the method of claim 4, further comprising: 
transmitting, by the modem to the eUICC, a fifth message based on the number of the at least one eSIM port (col. 8 line 60 - col. 9 line 12, “Referring now to FIG. 3, an exemplary eSIM chip 166 with two logical interfaces 212, 212a-b is shown. The logical interfaces 212 may have independent physical interfaces 210a, 210b (FIG. 2A) or be multiplexed onto a single physical interface 210c (FIG. 2B). The eSIM chip may include an eSIM operating system 302 (i.e., firmware executing on the eSIM chip). The eSIM operating system 302 may include a variety of modules 304 (e.g., profile policies, profile package interpreter, telecom framework, etc.). In some implementations, the eSIM operating system 302 also directs communications between the profiles 168 and the logical interfaces 212 (~the communications include transmission of a fifth message based on the number of the at least one eSIM port (~logical interface 212)). For example, the logical interfaces may interface with an issuer security domain (ISD-P) 306 of the profiles 168. Additionally or alternatively, each logical interface may also have access to an issuer security domain (ISD-R) 330 of the eSIM chip. In some examples, the eSIM chip 166 includes other physical interfaces 310 (e.g., an SPI interface 310) that do not connect to the profiles 168. The other interface 310 may instead connect with other modules of the eSIM chip 166”); and 
receiving, by the modem from the eUICC, a sixth message in response to transmitting the fifth message (col. 8 line 60 - col. 9 line 12, “Referring now to FIG. 3, an exemplary eSIM chip 166 with two logical interfaces 212, 212a-b is shown. The logical interfaces 212 may have independent physical interfaces 210a, 210b (FIG. 2A) or be multiplexed onto a single physical interface 210c (FIG. 2B). The eSIM chip may include an eSIM operating system 302 (i.e., firmware executing on the eSIM chip). The eSIM operating system 302 may include a variety of modules 304 (e.g., profile policies, profile package interpreter, telecom framework, etc.). In some implementations, the eSIM operating system 302 also directs communications between the profiles 168 and the logical interfaces 212 (~the communications include a reception comprising a sixth message). For example, the logical interfaces may interface with an issuer security domain (ISD-P) 306 of the profiles 168. Additionally or alternatively, each logical interface may also have access to an issuer security domain (ISD-R) 330 of the eSIM chip. In some examples, the eSIM chip 166 includes other physical interfaces 310 (e.g., an SPI interface 310) that do not connect to the profiles 168. The other interface 310 may instead connect with other modules of the eSIM chip 166”).  

 	Regarding claim 8, Yin teaches the method of claim 1, 
wherein the first message includes at least one of a maximum number of openable eSIM port or a maximum number of eSIM ports for which the profile is enabled (col. 9 lines 45-49, “When the modem 165 receives an indication that multiple enabled profiles 168 share the same eSIM chip 166 (~receiving information on a maximum number of eSIM ports), the modem 165 may adjust scheduling of such SIM operations (e.g., SIM reset or SIM refresh) accordingly”; col. 9 line 58 - col. 10 line 4, “The modem may query each eSIM chip 166 of a user device 160 to uniquely identify each eSIM chip 166 installed or loaded into each SIM slot 167. Here, the eSIM chip 166 (or specifically, the eSIM operating system 302) may return the same identifier 308 when queried for each SIM slot 167 that has an active profile 168 of the eSIM chip 166. Because when two separate eSIM chips are present, each will have unique identifiers 308, returning the same identifier 308 for both SIM slots 167 may indicate to the modem 165 that multiple enabled profiles 168 reside on the same eSIM chip 166 (~receiving information on a maximum number of eSIM ports) and/or indicate to the modem 165 and/or data processing hardware 161 to adjust the schedule of SIM operations (e.g., SIM reset) accordingly”).  

Regarding claim 11, Yin teaches a user equipment (UE) in a wireless communication system (col. 6 lines 57-61, “(18) The user device 160 further includes at least one modem 165 (also referred to as a baseband or baseband processor). The modem 165 includes one or more antennas that enable the user device to communicate with the operator networks 120 wirelessly”), comprising: 
an embedded universal integrated circuit card (eUICC) (col. 9 lines 13-18, “the modules may include an embedded universal integrated circuit card (eUICC) controlling authority security domain (ECASD), an eUICC bootloader”; col. 9 lines 57-58, “each eSIM chip 166 is associated with an identifier (i.e., an eUICC ID or EID) 308”); and 
a modem, wherein the modem is configured to (col. 6 lines 57-61, “(18) The user device 160 further includes at least one modem 165 (also referred to as a baseband or baseband processor). The modem 165 includes one or more antennas that enable the user device to communicate with the operator networks 120 wirelessly”): 
receive, from the eUICC, a first message including at least one of information related to whether eUICC functionality is supported or information related to whether multiple enabled profiles (MEPs) are supported (col. 9 lines 45-49, “When the modem 165 receives an indication that multiple enabled profiles 168 share the same eSIM chip 166 (~receiving information related to whether multiple enabled profiles (MEPs) are supported), the modem 165 may adjust scheduling of such SIM operations (e.g., SIM reset or SIM refresh) accordingly”; col. 9 line 58 - col. 10 line 4, “The modem may query each eSIM chip 166 of a user device 160 to uniquely identify each eSIM chip 166 installed or loaded into each SIM slot 167. Here, the eSIM chip 166 (or specifically, the eSIM operating system 302) may return the same identifier 308 when queried for each SIM slot 167 that has an active profile 168 of the eSIM chip 166. Because when two separate eSIM chips are present, each will have unique identifiers 308, returning the same identifier 308 for both SIM slots 167 may indicate to the modem 165 that multiple enabled profiles 168 reside on the same eSIM chip 166 (~receiving information related to whether multiple enabled profiles (MEPs) are supported) and/or indicate to the modem 165 and/or data processing hardware 161 to adjust the schedule of SIM operations (e.g., SIM reset) accordingly”), and 
 open at least one embedded subscriber identification module (eSIM) port based on the at least one of the information related to whether the eUICC functionality is supported or the information related to whether the MEPs are supported (col. 9 lines 45-49, “When the modem 165 receives an indication that multiple enabled profiles 168 share the same eSIM chip 166, the modem 165 may adjust scheduling of such SIM operations (e.g., SIM reset or SIM refresh) accordingly”; col. 2 lines 37 - 62“a user device that includes an embedded subscriber identification module (SIM), a baseband processor connected to the embedded SIM via two or more communication interfaces, and memory hardware in communication with the baseband processor and storing instructions that when executed by the baseband processor cause the baseband processor to perform operations. The operations include installing a first SIM profile associated with a first mobile communication service that the user subscribes to. The operations also include installing a second SIM profile associated with a second mobile communication service that the user subscribes to. The second mobile communication service is different than the first mobile communication service. The operations also include simultaneously enabling the first SIM profile (~enabling the SIM profile opens an eSIM port) to communicate with the baseband processor (~modem) via a dedicated first communication interface and the second SIM profile to communicate with the baseband processor via a dedicated second communication interface. The first communication interface connects the embedded SIM to the baseband processor (~modem), and the second communication interface also connects the embedded SIM to the baseband processor (~modem). The operations also include when using the enabled first SIM profile and the enabled second SIM profile, connecting to the first mobile communication service and the second mobile communication service simultaneously” (~simultaneous connection is performed via either multiple logical channels within a communication interface or via multiple communication interfaces each having at least one logical channel); col. 7 lines 59-61, “each logical interface 212a, 212b is a respective logical channel supported by a respective independent (~setup of logical channels is opening by the modem eSIM ports) physical interface 210. In other examples, a single multiplexed physical interface 210c (FIG. 2B) provides multiple logical interfaces 212a, 212b (FIG. 2B) (~setup of logical channels is opening by the modem eSIM ports)”).  

Regarding claim 12, Yin teaches the UE of claim 11, 
wherein a number of the at least one eSIM port is identified based on a number of eSIM ports that is supported by the eUICC (col. 7 lines 59-61, “each logical interface 212a, 212b is a respective logical channel (~eSIM port) supported by a respective independent physical interface 210. In other examples, a single multiplexed physical interface 210c (FIG. 2B) provides multiple logical interfaces 212a, 212b (FIG. 2B)”, wherein modem communicates with eUICC via logical channels/interfaces supported by the eSIM (~eUICC)).  

Regarding claim 13, Yin teaches the UE of claim 12, 
wherein the modem is further configured to transmit, to the eUICC, a second message including information for a port creation completion after opening the at least one eSIM port (col. 7 lines 59-61, “each logical interface 212a, 212b is a respective logical channel (~eSIM port) supported by a respective independent physical interface 210. In other examples, a single multiplexed physical interface 210c (FIG. 2B) provides multiple logical interfaces 212a, 212b (FIG. 2B)”, wherein in order for the modem to communicate with eSIM (~eUICC) via logical channels/interfaces (~ports), modem needs to let eSIM know that the logical channel/interface is available/exists/created).  

Regarding claim 14, Yin teaches the UE of claim 13, 
wherein the modem is further configured to (col. 6 lines 57-61, “(18) The user device 160 further includes at least one modem 165 (also referred to as a baseband or baseband processor). The modem 165 includes one or more antennas that enable the user device to communicate with the operator networks 120 wirelessly”): 
transmit, to the eUICC, a third message indicating that the at least one eSIM port opens (modem (~baseband processor) enables SIM profiles to communicate with eSIM (~eUICC) via setup logical channels (~opening of ports) and this requires transmitting of a message that the port is open for communication between the modem and the eSIM (see col. 2 lines 37 - 62 and col. 7 lines 59-61); col. 2 lines 37 - 62, “a user device that includes an embedded subscriber identification module (SIM), a baseband processor connected to the embedded SIM via two or more communication interfaces, and memory hardware in communication with the baseband processor and storing instructions that when executed by the baseband processor cause the baseband processor to perform operations. The operations include installing a first SIM profile associated with a first mobile communication service that the user subscribes to. The operations also include installing a second SIM profile associated with a second mobile communication service that the user subscribes to. The second mobile communication service is different than the first mobile communication service. The operations also include simultaneously enabling the first SIM profile (~enabling the SIM profile opens an eSIM port) to communicate with the baseband processor (~modem) via a dedicated first communication interface and the second SIM profile to communicate with the baseband processor via a dedicated second communication interface. The first communication interface connects the embedded SIM to the baseband processor (~modem), and the second communication interface also connects the embedded SIM to the baseband processor (~modem). The operations also include when using the enabled first SIM profile and the enabled second SIM profile, connecting to the first mobile communication service and the second mobile communication service simultaneously” (~simultaneous connection is performed via either multiple logical channels within a communication interface or via multiple communication interfaces each having at least one logical channel); col. 7 lines 59-61, “each logical interface 212a, 212b is a respective logical channel supported by a respective independent (~setup of logical channels is opening by the modem eSIM ports) physical interface 210. In other examples, a single multiplexed physical interface 210c (FIG. 2B) provides multiple logical interfaces 212a, 212b (FIG. 2B) (~setup of logical channels is opening by the modem eSIM ports)”), and 
receive, from the eUICC, a fourth message including a reply to reset, wherein the fourth message corresponds to a logical interface through which the third message is transmitted (col. 9 lines 45-49, “When the modem 165 receives an indication that multiple enabled profiles 168 share the same eSIM chip 166, the modem 165 may adjust scheduling of such SIM operations (e.g., SIM reset or SIM refresh) accordingly”, wherein a SIM reset reply/acknowledgement is sent by the eSIM/eUICC in any messaging protocol; col. 7 lines 59-61, “each logical interface 212a, 212b is a respective logical channel supported by a respective independent (~setup of logical channels is opening by the modem eSIM ports) physical interface 210. In other examples, a single multiplexed physical interface 210c (FIG. 2B) provides multiple logical interfaces 212a, 212b (FIG. 2B) (~setup of logical channels is opening by the modem eSIM ports)”).  

Regarding claim 15, Yin teaches the UE of claim 14, 
wherein the modem is further configured to (col. 6 lines 57-61, “(18) The user device 160 further includes at least one modem 165 (also referred to as a baseband or baseband processor). The modem 165 includes one or more antennas that enable the user device to communicate with the operator networks 120 wirelessly”): 
transmit, to the eUICC, a fifth message based on the number of the at least one eSIM port (col. 8 line 60 - col. 9 line 12, “Referring now to FIG. 3, an exemplary eSIM chip 166 with two logical interfaces 212, 212a-b is shown. The logical interfaces 212 may have independent physical interfaces 210a, 210b (FIG. 2A) or be multiplexed onto a single physical interface 210c (FIG. 2B). The eSIM chip may include an eSIM operating system 302 (i.e., firmware executing on the eSIM chip). The eSIM operating system 302 may include a variety of modules 304 (e.g., profile policies, profile package interpreter, telecom framework, etc.). In some implementations, the eSIM operating system 302 also directs communications between the profiles 168 and the logical interfaces 212 (~the communications include transmission of a fifth message based on the number of the at least one eSIM port (~logical interface 212)). For example, the logical interfaces may interface with an issuer security domain (ISD-P) 306 of the profiles 168. Additionally or alternatively, each logical interface may also have access to an issuer security domain (ISD-R) 330 of the eSIM chip. In some examples, the eSIM chip 166 includes other physical interfaces 310 (e.g., an SPI interface 310) that do not connect to the profiles 168. The other interface 310 may instead connect with other modules of the eSIM chip 166”); and 
receive, from the eUICC, a sixth message in response to transmitting the fifth message (col. 8 line 60 - col. 9 line 12, “Referring now to FIG. 3, an exemplary eSIM chip 166 with two logical interfaces 212, 212a-b is shown. The logical interfaces 212 may have independent physical interfaces 210a, 210b (FIG. 2A) or be multiplexed onto a single physical interface 210c (FIG. 2B). The eSIM chip may include an eSIM operating system 302 (i.e., firmware executing on the eSIM chip). The eSIM operating system 302 may include a variety of modules 304 (e.g., profile policies, profile package interpreter, telecom framework, etc.). In some implementations, the eSIM operating system 302 also directs communications between the profiles 168 and the logical interfaces 212 (~the communications include a reception comprising a sixth message). For example, the logical interfaces may interface with an issuer security domain (ISD-P) 306 of the profiles 168. Additionally or alternatively, each logical interface may also have access to an issuer security domain (ISD-R) 330 of the eSIM chip. In some examples, the eSIM chip 166 includes other physical interfaces 310 (e.g., an SPI interface 310) that do not connect to the profiles 168. The other interface 310 may instead connect with other modules of the eSIM chip 166”).  

Regarding claim 18, Yin teaches the UE of claim 11, 
wherein the first message includes at least one of a maximum number of openable eSIM port or a maximum number of eSIM ports for which the profile is enabled (col. 9 lines 45-49, “When the modem 165 receives an indication that multiple enabled profiles 168 share the same eSIM chip 166 (~receiving information on a maximum number of eSIM ports), the modem 165 may adjust scheduling of such SIM operations (e.g., SIM reset or SIM refresh) accordingly”; col. 9 line 58 - col. 10 line 4, “The modem may query each eSIM chip 166 of a user device 160 to uniquely identify each eSIM chip 166 installed or loaded into each SIM slot 167. Here, the eSIM chip 166 (or specifically, the eSIM operating system 302) may return the same identifier 308 when queried for each SIM slot 167 that has an active profile 168 of the eSIM chip 166. Because when two separate eSIM chips are present, each will have unique identifiers 308, returning the same identifier 308 for both SIM slots 167 may indicate to the modem 165 that multiple enabled profiles 168 reside on the same eSIM chip 166 (~receiving information on a maximum number of eSIM ports) and/or indicate to the modem 165 and/or data processing hardware 161 to adjust the schedule of SIM operations (e.g., SIM reset) accordingly”).  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yin view of Kim (US 2013/0339305 A1).

 	Regarding claim 6, Yin teaches the method of claim 1, further comprising 
transmitting, by the modem to the eUICC, a seventh message for requesting information (col. 8 line 60 - col. 9 line 12, “Referring now to FIG. 3, an exemplary eSIM chip 166 with two logical interfaces 212, 212a-b is shown. The logical interfaces 212 may have independent physical interfaces 210a, 210b (FIG. 2A) or be multiplexed onto a single physical interface 210c (FIG. 2B). The eSIM chip may include an eSIM operating system 302 (i.e., firmware executing on the eSIM chip). The eSIM operating system 302 may include a variety of modules 304 (e.g., profile policies, profile package interpreter, telecom framework, etc.). In some implementations, the eSIM operating system 302 also directs communications between the profiles 168 and the logical interfaces 212 (~the communications include transmission of a seventh message). For example, the logical interfaces may interface with an issuer security domain (ISD-P) 306 of the profiles 168. Additionally or alternatively, each logical interface may also have access to an issuer security domain (ISD-R) 330 of the eSIM chip. In some examples, the eSIM chip 166 includes other physical interfaces 310 (e.g., an SPI interface 310) that do not connect to the profiles 168. The other interface 310 may instead connect with other modules of the eSIM chip 166”).  
	Yin does not explicitly teach that the information is additional eUICC-related information.
	However, Kim teaches additional eUICC-related information ([0103], “transmit the information for the repository including a repository list with the additional information, such as storage date and time of profiles, to the eUICC device requesting the restoration”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim with the teaching of Yin in order to more accurately identify the eUICC for access to initiate communications.

8.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yin in view of Kim, and further in view of Wang (machine translation: "EUICC Management Method, EUICC, SM Platform and System", KR 20170007807A, pub. date 1-20-2017).

 	Regarding claim 7, Yin in view of Kim teaches the method of claim 6, further comprising 
receiving, by the modem from the eUICC, an eighth message including at least one of the information related to whether the MEPs are supported, in response to transmitting the seventh message (Yin col. 8 line 60 - col. 9 line 12, “Referring now to FIG. 3, an exemplary eSIM chip 166 with two logical interfaces 212, 212a-b is shown. The logical interfaces 212 may have independent physical interfaces 210a, 210b (FIG. 2A) or be multiplexed onto a single physical interface 210c (FIG. 2B). The eSIM chip may include an eSIM operating system 302 (i.e., firmware executing on the eSIM chip). The eSIM operating system 302 may include a variety of modules 304 (e.g., profile policies, profile package interpreter, telecom framework, etc.). In some implementations, the eSIM operating system 302 also directs communications between the profiles 168 and the logical interfaces 212 (~the communications include transmission of an eight message including at least one of the information related to whether the MEPs are supported (col. 9 lines 45-49 and col. 9 line 58 - col. 10 line 4 describes receiving information related to whether multiple enabled profiles (MEPs) are supported) in response to transmitting the seventh message, wherein the communications involve transmissions and responses). For example, the logical interfaces may interface with an issuer security domain (ISD-P) 306 of the profiles 168. Additionally or alternatively, each logical interface may also have access to an issuer security domain (ISD-R) 330 of the eSIM chip. In some examples, the eSIM chip 166 includes other physical interfaces 310 (e.g., an SPI interface 310) that do not connect to the profiles 168. The other interface 310 may instead connect with other modules of the eSIM chip 166”).  
	The combination does not explicitly teach that the eight message includes information related to a characteristic.
	However, Wang teaches a message including information related to a characteristic (pg. 8 par. 4, “after the SM-SR receives the capability information of the UE transmitted by the eUICC, the SM-SR determines whether or not the capability of the terminal”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang with the teaching of Yin as modified by Kim in order to generate the profile according to the capability information of the terminal and the obtained subscription data (Wang pg. 8 par. 4). 

9.	Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yin in view of Wang.

 	Regarding claim 9, Yin teaches the method of claim 1.
	Yin does not explicitly teach further comprising: transmitting, by the modem to the eUICC, capability information about the UE.
 	However, Wang teaches further comprising: transmitting, by a terminal to an eUICC, capability information about the terminal (pg. 4 par. 3, “when the power is turned on and initialized, the terminal having the built-in eUICC transmits the capability information of the terminal (~UE) to the eUICC”).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang with the teaching of Yin in in order to provide communication capability information for so that the eUICC can manage the configuration file profile on the eUICC, generate the profile, or manage the eUICC according to the capability information of the terminal (Wang Abstract). 

Regarding claim 10, Yin teaches the method of claim 1.
Yin does not explicitly teach further comprising: 
receiving, by the modem from the eUICC, information about supported transmission protocol; and 
 determining, by the modem, a transmission protocol with the eUICC based on the information about supported transmission protocol.  
However, Wang teaches further comprising: 
Receiving from the eUICC, information about supported transmission protocol (pg. 5 par. 2, “after receiving the capability information of the UE with the embedded eUICC and the current status information of the optionally included eUICC, which are transmitted by the eUICC, the SM platform also receives the capability information of the UE”); and 
 determining a transmission protocol with the eUICC based on the information about supported transmission protocol (pg. 8 par. 4, “after the SM-SR receives the capability information of the UE transmitted by the eUICC, the SM-SR determines whether or not the capability of the terminal”; pg. 9 par. 7, “The capability information of the first terminal includes at least one of a type of a radio access technology (RAT) supported by the first terminal, a concurrent working capability of a radio access technology of the first terminal, Whether the first terminal supports packet switched (PS) domain services, and whether the first terminal supports circuit switched (CS) domain services”).  
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang with the teaching of Yin in order to generate the profile according to the capability information of the terminal and the obtained subscription data (Wang pg. 8 par. 4). 

Regarding claim 19, Yin teaches the UE of claim 1.
Yin does not explicitly teach wherein the modem is further configured to transmit, to the eUICC, capability information about the UE.  
	However, Wang teaches wherein a modem is further configured to transmit, to an eUICC, capability information about a UE (pg. 4 par. 3, “when the power is turned on and initialized, the terminal having the built-in eUICC transmits the capability information of the terminal (~UE) to the eUICC”).  
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang with the teaching of Yin in order to provide communication capability information for so that the eUICC can manage the configuration file profile on the eUICC, generate the profile, or manage the eUICC according to the capability information of the terminal (Wang Abstract). 

Regarding claim 20, Yin teaches the UE of claim 1. 
Yin does not explicitly teach wherein the modem is further configured to: 
receive, from the eUICC, information about supported transmission protocol; and 
determine a transmission protocol with the eUICC based on the information about supported transmission protocol.
However, Wang teaches wherein further configured to: receive, from an eUICC, information about supported transmission protocol (pg. 5 par. 2, “after receiving the capability information of the UE with the embedded eUICC and the current status information of the optionally included eUICC, which are transmitted by the eUICC, the SM platform also receives the capability information of the UE”); and 
determine a transmission protocol with the eUICC based on the information about supported transmission protocol (pg. 8 par. 4, “after the SM-SR receives the capability information of the UE transmitted by the eUICC, the SM-SR determines whether or not the capability of the terminal”; pg. 9 par. 7, “The capability information of the first terminal includes at least one of a type of a radio access technology (RAT) supported by the first terminal, a concurrent working capability of a radio access technology of the first terminal, Whether the first terminal supports packet switched (PS) domain services, and whether the first terminal supports circuit switched (CS) domain services”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang with the teaching of Yin in order to generate the profile according to the capability information of the terminal and the obtained subscription data (Wang pg. 8 par. 4).

10. 	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yin in view of Park (machine translation: "Method and Apparatus for Installing Terminal Profile in Wireless Communication System", WO2016153303A1, pub. date 9-29-2016).

Regarding claim 16, Yin teaches the UE of claim 11, 
wherein the modem is further configured to transmit, to the eUICC, a seventh message for requesting additional information (col. 8 line 60 - col. 9 line 12, “Referring now to FIG. 3, an exemplary eSIM chip 166 with two logical interfaces 212, 212a-b is shown. The logical interfaces 212 may have independent physical interfaces 210a, 210b (FIG. 2A) or be multiplexed onto a single physical interface 210c (FIG. 2B). The eSIM chip may include an eSIM operating system 302 (i.e., firmware executing on the eSIM chip). The eSIM operating system 302 may include a variety of modules 304 (e.g., profile policies, profile package interpreter, telecom framework, etc.). In some implementations, the eSIM operating system 302 also directs communications between the profiles 168 and the logical interfaces 212 (~the communications include transmission of a seventh message). For example, the logical interfaces may interface with an issuer security domain (ISD-P) 306 of the profiles 168. Additionally or alternatively, each logical interface may also have access to an issuer security domain (ISD-R) 330 of the eSIM chip. In some examples, the eSIM chip 166 includes other physical interfaces 310 (e.g., an SPI interface 310) that do not connect to the profiles 168. The other interface 310 may instead connect with other modules of the eSIM chip 166”).  
	Yin does not explicitly teach that the information is eUICC-related information.
	However, Park teaches eUICC-related information (pg. 21 par. 9 - pg. 22 par. 1, “the secondary terminal may receive a request for eUICC related information (eg, EID and DCID) for installing the profile in the secondary terminal from the primary terminal”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Park with the teaching of Yin in order to properly install the profile in the terminal (Park pg. 21 par. 9 - pg. 22 par. 1).

11.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yin in view of Park, and further in view of Wang.

Regarding claim 17, Yin in view of Park teaches the UE of claim 16, 
wherein the modem is further configured to receive, from the eUICC, an eighth message including at least one of the information related to whether the MEPs are supported in response to transmitting the seventh message (Yin col. 8 line 60 - col. 9 line 12, “Referring now to FIG. 3, an exemplary eSIM chip 166 with two logical interfaces 212, 212a-b is shown. The logical interfaces 212 may have independent physical interfaces 210a, 210b (FIG. 2A) or be multiplexed onto a single physical interface 210c (FIG. 2B). The eSIM chip may include an eSIM operating system 302 (i.e., firmware executing on the eSIM chip). The eSIM operating system 302 may include a variety of modules 304 (e.g., profile policies, profile package interpreter, telecom framework, etc.). In some implementations, the eSIM operating system 302 also directs communications between the profiles 168 and the logical interfaces 212 (~the communications include transmission of an eight message including at least one of the information related to whether the MEPs are supported (col. 9 lines 45-49 and col. 9 line 58 - col. 10 line 4 describes receiving information related to whether multiple enabled profiles (MEPs) are supported) in response to transmitting the seventh message, wherein the communications involve transmissions and responses). For example, the logical interfaces may interface with an issuer security domain (ISD-P) 306 of the profiles 168. Additionally or alternatively, each logical interface may also have access to an issuer security domain (ISD-R) 330 of the eSIM chip. In some examples, the eSIM chip 166 includes other physical interfaces 310 (e.g., an SPI interface 310) that do not connect to the profiles 168. The other interface 310 may instead connect with other modules of the eSIM chip 166”).  
 	The combination does not explicitly teach that the eight message includes information related to a characteristic.
	However, Wang teaches a message including information related to a characteristic (pg. 8 par. 4, “after the SM-SR receives the capability information of the UE transmitted by the eUICC, the SM-SR determines whether or not the capability of the terminal”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang with the teaching of Yin as modified by Park in order to generate the profile according to the capability information of the terminal and the obtained subscription data (Wang pg. 8 par. 4). 

Conclusion

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER YI whose telephone number is (571)270-7696. The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ALEXANDER YI/
Examiner, Art Unit 2643

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643